                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

LANICE BONDS, #295612,                        )
                                              )
         Petitioner,                          )
                                              )
         v.                                   )    CIV. ACT. NO. 1:16cv833-ECM
                                              )                  [WO]
CHRISTOPHER GORDY, et al.,                    )
                                              )
         Respondents.                         )

                                 FINAL JUDGMENT

         In accordance with the memorandum opinion entered in this case on this day, it

is the

         ORDER, JUDGMENT and DECREE of the Court that this case be and is hereby

DISMISSED with prejudice.

         The Clerk of the Court is DIRECTED to enter this document on the civil docket

as a final judgment pursuant to FED.R.CIV.P. 58.

         DONE this 13th day of March, 2019.


                                        /s/ Emily C. Marks
                                  EMILY C. MARKS
                                  CHIEF UNITED STATES DISTRICT JUDGE
